Exhibit 10.8

LAS VEGAS SANDS CORP.

3355 Las Vegas Blvd.

Las Vegas, NV 89109

December 18, 2012

John P. Caparella

c/o Las Vegas Sands Corp.

3355 Las Vegas Boulevard South

Las Vegas, NV 89109

 

  Re: Amendment to Employment Letter

Dear John:

Reference is hereby made to that certain employment offer letter between you and
Las Vegas Sands Corp. (the “Company”), dated as of April 15, 2011 (as may be
amended from time to time, the “Employment Letter”). As set forth below, you and
the Company have agreed to amend the Employment Letter to clarify its compliance
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder.

Accordingly, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, you and the Company hereby agree as follows, effective
December 31, 2012:

The Employment Letter is amended by adding the following language immediately
preceding the penultimate paragraph thereof:

“Section 409A of the Code.

(a)     Separate Payments. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (“Section 409A”), each of the payments that may be made under this
letter are designated as separate payments.

(b)     General; No Indemnity. It is intended that the provisions of this letter
comply with Section 409A, and all provisions of this letter shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A. Notwithstanding the foregoing, except as
otherwise provided in this letter, you shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
your account in connection with this letter (including any taxes and penalties
under Section 409A), and neither the Company nor any affiliate shall have any
obligation to indemnify or otherwise hold you (or any beneficiary) harmless from
any or all of such taxes or penalties.

(c)     Six-Month Delay for Specified Employees. Notwithstanding anything in
this letter to the contrary, in the event that you are deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), no payments that are
“deferred compensation” subject to Section 409A that are made by reason of your
“separation from service” within the meaning of Section 409A shall be made to
you prior to the date that is six months after the date of your “separation from
service” or, if earlier, your date of death. Immediately following any
applicable six-month delay, all such delayed payments will be paid in a single
lump sum. In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverage described above in this letter may not be
exempt from U.S. federal income tax, you shall in advance pay to the Company an
amount equal to the stated taxable cost of such coverage for six months. At the
end of such six-month period, you shall be entitled to receive from the Company
a reimbursement of the amounts paid by Employee for such coverage.



--------------------------------------------------------------------------------

(d)     Termination of Employment as Separation from Service. In addition, for
purposes of this letter, with respect to payments of any amounts that are
considered to be “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.

(e)     Reimbursement Timing. To the extent that any reimbursements pursuant to
this letter are taxable to you, any such reimbursement payment due to you shall
be paid to you as promptly as practicable, and in all events on or before the
last day of your taxable year following the taxable year in which the related
expense was incurred. Any such reimbursements are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that you receive in one taxable year shall not affect the amount of such
benefits or reimbursements that you receive in any other taxable year.

(f)     Limitation of Offsets. Except as permitted under Section 409A, any
deferred compensation that is subject to Section 409A and is payable to or for
your benefit under any Company-sponsored plan, program, agreement or arrangement
may not be reduced by, or offset against, any amount owing by you to the
Company.”

The Company and you each acknowledges and agrees that except as amended hereby,
the provisions of the Employment Letter shall remain in full force and effect.
This letter shall be construed and enforced in accordance with and governed by
the laws of the State of Nevada other than principles of law that would apply
the law of another jurisdiction. This letter may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

Very truly yours, LAS VEGAS SANDS CORP. By:  

/s/ Michael Leven

  Name: Michael Leven   Title: President & Chief Operating Officer

Agreed and accepted this 28 day of December 2012:

 

/s/ John P. Caparella

JOHN P. CAPARELLA

 

2